Citation Nr: 9911149	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  95-24 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for defective hearing 
in the left ear.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for a lower extremity 
disability, including shin splints and stress fractures.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1985 
to August 1992.  He also had various periods of active duty 
for training.  

This appeal arises from a July 1994 rating action of the 
Pittsburgh, Pennsylvania, regional office (RO).  In that 
decision, the RO denied service connection for defective 
hearing; sinusitis; bilateral pes planus; and a lower 
extremity disability, including shin splints and stress 
fractures.  Thereafter, the veteran perfected a timely appeal 
with respect to these denials.  In December 1997, the Board 
of Veterans' Appeals (Board) remanded the veteran's case to 
the RO for verification of his time and type of service.  
Following completion of the remand instructions as well as 
re-adjudication of the veteran's claims, which resulted in a 
grant of service connection for defective hearing in the 
right ear and for pes planus, the RO returned the veteran's 
case to the Board.  Consequently, the issues remaining in 
appellate status are the claims of entitlement to service 
connection for defective hearing in the left ear, sinusitis, 
and a lower extremity disability, including shin splints and 
stress fractures.  


FINDINGS OF FACT

1.  The veteran does not presently have hearing loss 
disability in his left ear within the meaning of VA laws and 
regulations.  

2.  The record contains no competent medical evidence 
associating any sinusitis that the veteran may have to his 
active military service.  

3.  The veteran sustained bilateral tibial stress reactions 
during his active military duty, and less than one month 
following discharge from such service, he was given a medical 
diagnosis of residual stress fractures of the lower 
extremities.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
defective hearing of the left ear is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.385 (1998).  

2.  The claim of entitlement to service connection for 
sinusitis is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  

3.  The veteran experiences residuals of bilateral tibia 
stress reactions that were incurred during active military 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Ear Defective Hearing And Sinusitis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that his 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
A well-grounded claim is a plausible claim, one that appears 
to be meritorious.  See Murphy, 1 Vet.App. at 81.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Id.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred during service, competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet.App. 
465, 469 (1994).

A.  Left Ear Defective Hearing

With regard to the claim of entitlement to service connection 
for defective hearing in the left ear, the Board notes that 
the term "impaired hearing" is defined by regulation.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Review of the veteran's service medical records reveals that 
an audiometry test completed in June 1992 demonstrated the 
following puretone hearing thresholds in the veteran's left 
ear:  30 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 
20 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, 
10 decibels at 4000 Hertz, and 90 decibels at 6000 Hertz.  
The remainder of the service medical records are negative for 
complaints of, treatment for, or findings of left ear hearing 
loss.  

According to post-service medical records, in September 1992, 
the veteran was afforded a VA audio-ear disease examination.  
In the report of this evaluation, the examiner noted that 
only a partial audiogram was available and that the results 
of this test had shown mild high tone loss.  At a VA 
neurological disorders examination conducted on the same day, 
the veteran complained, in pertinent part, of decreased 
hearing in his left ear.  Although no audiometric testing was 
completed at this evaluation, and the examiner did not note 
in the examination report that he had reviewed any 
contemporaneous audiometric study, the examiner diagnosed, in 
relevant part, hearing reduction in the left ear.  

At a VA general medical examination also conducted on the 
same day, the veteran reported that, as a result of working 
on electronics during service (and, thus, being exposed to 
"a lot" of noise), he experienced hearing loss of five 
years' duration.  He complained of hearing loss particularly 
when in an environment with noise in the background.  In 
addition, he described being unable to hear his wife, 
especially when he could not see her face and mouth.  
Examination of the veteran's left ear showed a small 
perforation on the left tympanic membrane and clean canals.  
Although no audiometric testing was completed at this 
evaluation, the examiner diagnosed loss of hearing.  

Subsequently, in July 1994, the veteran was afforded a VA 
audiological examination at which time he described 
occasional difficulty with his hearing acuity.  He reported 
that he first began to experience hearing loss in 
approximately 1991 and that he had had a gradual progression 
since that time.  The results of audiological testing 
included the following puretone thresholds in the veteran's 
left ear:  25 decibels at 500 Hertz, 20 decibels at 
1000 Hertz, 25 decibels at 2000 Hertz, 15 decibels at 
3000 Hertz, and 10 decibels at 4000 Hertz.  The speech 
recognition score in his left ear was determined to be 
100 percent.  

The Board acknowledges the veteran's contentions that, as a 
result of his in-service responsibilities, he was exposed to 
a high level of noise which caused him to develop hearing 
loss in his left ear.  Additionally, the in-service 
audiometric test completed in June 1992 showed some degree of 
loss of acuity in the veteran's left ear.  See Hensley v. 
Brown, 5 Vet.App. 155 (1993) (when the auditory threshold at 
any of the frequencies is greater than 20 decibels, some 
degree of hearing impairment is present).  However, while 
examiners have referred to loss of acuity in post-service VA 
evaluations, the salient point to be made in this case is 
that the results of the July 1994 VA audiological examination 
do not show current hearing loss in the veteran's left ear 
which is cognizable under § 3.385.  Some of the 
aforementioned post-service medical records noted hearing 
loss, but none provided specific evidence of a current 
hearing impairment as defined by § 3.385.  Without medical 
evidence of current hearing disability in the veteran's left 
ear, the claim of service connection for defective hearing in 
the veteran's left ear is not well grounded.  See Caluza 
v. Brown, 7 Vet.App. 498 (1995) (competent evidence of the 
presence of current disability is required for a finding of a 
well-grounded claim).  

B.  Sinusitis

An undated service medical record shows that an assessment of 
mild unilateral cephalgia with tinnitus was made.  The 
service department physician expressed his opinion that he 
doubted that the veteran had migraine headaches and stated 
that other conditions, including tension headaches, 
sinusitis, or an inner ear disorder, should be considered.  
An electroencephalogram (EEG) completed in January 1992 was 
normal.  

At the September 1992 VA general medical examination, the 
veteran complained of headaches, particularly on the right 
side of his head, which last for approximately one week.  He 
denied having a history of photophobia, nausea, or vomiting.  
Additionally, he reported that his nose was congested "all 
the time" and that he had a history of sinusitis for five or 
six years.  Examination of the veteran's nose revealed 
congestion but no sinus tenderness on percussion.  The 
examiner diagnosed sinusitis.  

At the VA neurological disorders examination which was 
conducted on the same day, the veteran complained of having 
one or two headaches per year, each of which lasted 
approximately one week and waxed and waned in intensity.  He 
described the headaches as occurring mostly in his right 
hemi-cranial area and, on other occasions, all over his head.  
He denied having any associated nausea, vomiting, or 
photophobia.  In addition, the veteran reported that 
computerized tomography scans and an EEG completed during 
service were normal, and that a diagnosis of possible cluster 
migraine headaches was made during his active duty.  The VA 
examiner diagnosed headaches, possibly migraines.  

At a VA nose and throat examination conducted on the same 
day, the veteran reported that, once or twice a year, he 
experienced severe headaches which lasted one week.  He also 
described problems with sneezing.  This post-service 
evaluation revealed mild left septal deviation, adequate 
airway passages, no purulent discharge, and no dyspnea.  The 
examiner explained that, although X-rays had been taken, they 
were not available.  

X-rays taken of the veteran's sinuses on the same day showed 
no evidence of clouding, haziness, bony erosions, or air 
fluid levels.  The radiologist who reviewed the films 
concluded that they demonstrated a normal examination of the 
veteran's sinuses.  

What is significant about the evidence described above is 
that it contains no competent evidence attributing any 
sinusitis that the veteran may have to his active military 
duty or to an event coincident therewith.  Although sinusitis 
was suspected during the veteran's active duty, it was not 
confirmed.  Competent medical evidence of a nexus between 
current disability and a veteran's active military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet.App. 134 (1994).  Such evidence is lacking in 
this case.  In other words, no one with sufficient expertise 
has provided an opinion that the veteran has sinusitis which 
is traceable to his military service, either having its onset 
during service or as the product of continued symptoms since 
service.  Consequently, the veteran's claim of service 
connection for sinusitis must be found to be not well 
grounded.  Caluza, supra.

II.  Lower Extremity Disability

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(d) (1998).  The service medical records in 
the present case indicate that, in July 1989, the veteran 
sought treatment several times for complaints of an "ache" 
along the distal medial aspect of his left leg.  Examination 
revealed full range of motion of the joints as well as no 
swelling, redness, or tenderness.  X-rays taken of his left 
leg showed no fracture.  Aspirin, as needed, was prescribed.  

Examination of the veteran's left lower extremity in the 
following month demonstrated tenderness of the distal tibia 
area; there was no swelling or deformity, and he had an 
intact neuro-vascular system distally.  X-rays taken of the 
veteran's tibia and fibula showed no fracture.  The military 
physician assessed shin pain, "prob[ably an] overuse 
injury."  

In October 1989, the veteran sought treatment for complaints 
of bilateral shin pain.  The military physician recommended 
ruling out a stress reaction.  At a follow-up treatment 
session in the following month, the veteran reported that the 
lower extremity problem affected both legs.  Examination 
demonstrated tenderness to palpation just below the boot top 
on both legs.  A bone scan showed no stress fracture but 
linear increased uptake of both tibias which was consistent 
with a stress reaction.  The military physician assessed a 
stress reaction of both tibias.  

Thereafter, in April 1990, the veteran received continued 
treatment for recurrent bilateral leg pain.  The veteran 
reported that he had been running four to five miles and that 
his feet felt numb after running.  A bilateral tibial stress 
reaction and overuse syndrome were assessed.  

The veteran was discharged from active duty in August 1992.  
At the VA general medical examination conducted in the 
following month, the veteran reported that he had a history 
of a stress fracture of both of his lower extremities.  He 
complained of pain in both shins especially on running and 
jogging.  The examiner noted that the veteran had a normal 
gait.  In addition, physical examination of the veteran's 
extremities revealed no deformities, no limitation of motion, 
and pain on percussion on his shins bilaterally.  The 
examiner diagnosed residuals of straight fractures of the 
shins of the lower extremities.  

A VA bones examination, which was conducted on the same day 
as the VA general medical examination by the same examiner, 
demonstrated no swelling, deformity, angulation, false 
motion, or shortening.  The examiner noted that the veteran 
was scheduled to undergo X-rays of both of his lower 
extremities and diagnosed a residual stress fracture of the 
lower extremities.  

X-rays taken of the veteran's lower extremities as part of 
the September 1992 evaluation revealed no evidence of 
fractures, dislocations, or any other bone or joint 
abnormality.  The radiologist who reviewed these films 
concluded that the veteran's right tibia and fibula, and his 
left tibia and fibula were normal.  

The veteran has contended that he incurred a disability of 
both of his lower extremities during his active duty.  
Indeed, the service medical records reflect treatment, 
between July 1989 and April 1990 for a bilateral tibial 
stress reaction and overuse syndrome.  Furthermore, the VA 
general medical and bone examinations which were conducted in 
September 1992--less than one month after the veteran was 
discharged from active military duty--resulted in diagnoses 
of residual stress fractures of the lower extremities.

Based on this medical evidence of in-service treatment for a 
bilateral tibial stress reaction and overuse syndrome 
relatively close in time to the veteran's discharge from 
active duty, as well as the post-service finding of pain on 
percussion of both shins and post-service diagnosis of 
residual problems shortly following the veteran's discharge 
from service, the Board concludes that, with resolution of 
doubt in the veteran's favor, 38 U.S.C.A. § 5107, the 
evidence warrants the grant of service connection for 
residuals of stress reactions of the lower extremities.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998).  The Board concludes that service connection is 
warranted in part because the September 1992 VA assessments 
appear to have been made in large measure on the strength of 
the veteran's in-service history, as well as currently shown 
debility.


ORDER

Service connection for defective hearing in the left ear is 
denied.  

Service connection for sinusitis is denied.  

Service connection for residuals of stress reactions of the 
lower extremities is granted.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 

